Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 Mar 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Applicant presents Claims 1-19 for examination.  The Office rejects Claims 1-19 as detailed below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The Office rejects Claims 16, 18, and any corresponding dependent claims under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims refer to a “computer-readable storage medium,” and given the broadest reasonable interpretation in light of the specification, the language may be interpreted to include non-statutory subject matter.  Applicant may overcome this rejection by amending the claims to explicitly refer to a "non-transitory, computer-readable storage medium” (See USPTO Notice, "Subject Matter Eligibility of Computer Readable Media,” 26 Jan 2010).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 1-19 under 35 U.S.C. 103 as unpatentable over Giatilis et al. (U.S. Pat. 11,106,453) in view of Gunter (U.S. Pub. 2020/0097390):
As for Claim 1, Giatilis teaches a method applied to a front end, and the method comprising: debugging a to-be-updated program logic through a development mode of a hot-update supporting client (Col 6, L15: “Update/Upgrade will be additionally understood to improve a system or component(s) of a physical entity. This comprises: the process of replacing a product with a newer version of the same product; to improve functionality or solve problems e.g. with security via patches or hotfix and the like....”, further, (Col. 6, L57): “Other versions of the deployed software may be installed in a test environment, development environment and disaster recovery environment.”  That is, the code can be developed and debugged on development system [development mode] before deploying to production environment [product mode] and can comprise a hotfix [hot-update for hot-update supporting client]).) to obtain an updated program logic; issuing the updated program logic to a back end; and acquiring [...] data from the back end through a product mode of the hot-update supporting client (Col. 2, L33: “In some embodiments, online distribution platforms such as mobile application stores can be utilized in order to provide the client update (client-side application Giatilis doesn’t explicitly teach receiving update data from the back-end. 
But Gunter teaches receiving update data from the back-end (P1, ¶4 L1: “This specification describes technologies for a platform- integrated IDE that can deploy incremental code changes to a production-like cloud environment and cause a test agent, running locally [front-end] or in the cloud environment [back-end], to test the updated applications and to collect and display metrics from the environment about the test execution, e.g., latency, memory utilization, and so on.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Giatilis and Gunter because doing so “minimizes the feedback delay to the developer making the code updates.” (Gunter, P1 ¶6 L16)
As for Claim 2, which depends on Claim 1, Gunter teaches wherein the to-be-updated program logic is written and debugged based on an integrated development environment corresponding to the front end (P1, ¶4 L1: “This specification describes technologies for a platform- integrated IDE that can deploy incremental code changes to a production-like cloud environment and cause a test agent, running locally or in the cloud environment, to test [i.e. debug] the updated applications and to collect and display metrics from the environment about the test execution, e.g., latency, memory utilization, and so on.”)
As for Claim 3, which depends on Claim 2, Gunter teaches wherein the to-be-updated program logic is written based on a programming language corresponding to the front end (P1, ¶4 L1: “This specification describes technologies for a platform- integrated IDE that can deploy incremental code changes to a production-like cloud environment and cause a test agent, running locally or in the cloud environment, to test the updated applications and to collect and display metrics from the environment about the test execution, e.g., latency, memory utilization, and so on.”)
As for Claim 4, which depends on Claim 1, Giatilis teaches wherein the to-be-updated program logic is a program logic to be newly added and/or a program logic to be modified (Col. 2, L33: “In some embodiments, online distribution platforms such as mobile application stores can be utilized in order to provide the client update (client-side application update) and also the system software update in the underlying system (server-side version update). In some embodiments, a method for client to server deployment via online distribution platforms can include: a) Receiving a client software update and an image or at least a part of an image of a server-side software update at a client from an online distribution platform; ...e) Acknowledging the server deployment request of the client by the server; f) Requesting a 
As for Claim 5, which depends on Claim 2, Giatilis teaches wherein the to-be-updated program logic is a program logic to be newly added and/or a program logic to be modified  (Col. 2, L33: “In some embodiments, online distribution platforms such as mobile application stores can be utilized in order to provide the client update (client-side application update) and also the system software update in the underlying system (server-side version update). In some embodiments, a method for client to server deployment via online distribution platforms can include: a) Receiving a client software update and an image or at least a part of an image of a server-side software update at a client from an online distribution platform; ...e) Acknowledging the server deployment request of the client by the server; f) Requesting a package of the image or at least a part of the image of the server-side software update from the client by the server; g) Transferring the package of the image or at least a part of the image of the server-side software update from the client to the server; and h) Initializing of the deployment on the server.”  That is, the back-end update is received from the front-end, then installed and utilized.)
As for Claim 6, which depends on Claim 3, Giatilis teaches wherein the to-be-updated program logic is a program logic to be newly added and/or a program logic to be modified  (Col. 2, L33: “In some embodiments, online distribution platforms such as mobile application stores can be utilized in order to provide the client update (client-side application update) and also the system software update in the underlying system (server-side version update). In some embodiments, a method for client to server deployment via online distribution platforms can include: a) Receiving a client software update and an image or at least a part of an image of a server-side software update at a client from an online distribution platform; ...e) Acknowledging the server deployment request of the client by the server; f) Requesting a package of the image or at least a part of the image of the server-side software update from the client by the server; g) Transferring the package of the image or at least a part of the image of the server-side software update from the client to the server; and h) Initializing of the deployment on the server.”  That is, the back-end update is received from the front-end, then installed and utilized.)
As for Claim 7, which depends on Claim 1, Giatilis teaches wherein issuing the updated program logic to the back end comprises: issuing the updated program logic to the back end through a data interface, wherein the data interface is an original interface for data interaction between the front end and the back end  (Col. 2, L33: “In some embodiments, online distribution platforms such as mobile application stores can be utilized in order to provide the client update (client-side application update) and also the system software update in the underlying system (server-side version update). In some embodiments, a method for client to server deployment via online distribution platforms can include: a) Receiving a client software update and an image or at least a part of an image of a server-side software update at a client from an online distribution platform; ...e) Acknowledging the server deployment request of the 
As for Claim 8, which depends on Claim 2, Giatilis teaches wherein issuing the updated program logic to the back end comprises: issuing the updated program logic to the back end through a data interface, wherein the data interface is an original interface for data interaction between the front end and the back end  (Col. 2, L33: “In some embodiments, online distribution platforms such as mobile application stores can be utilized in order to provide the client update (client-side application update) and also the system software update in the underlying system (server-side version update). In some embodiments, a method for client to server deployment via online distribution platforms can include: a) Receiving a client software update and an image or at least a part of an image of a server-side software update at a client from an online distribution platform; ...e) Acknowledging the server deployment request of the client by the server; f) Requesting a package of the image or at least a part of the image of the server-side software update from the client by the server; g) Transferring the package of the image or at least a part of the image of the server-side software update from the client to the server; and h) Initializing of the deployment on the server.”  That is, the back-end update is received from the front-end, then installed and utilized.)
As for Claim 9, which depends on Claim 3, Giatilis teaches wherein issuing the updated program logic to the back end comprises: issuing the updated program logic to the back end through a data interface, wherein the data interface is an original interface for data interaction between the front end and the back end  (Col. 2, L33: “In some embodiments, online distribution platforms such as mobile application stores can be utilized in order to provide the client update (client-side application update) and also the system software update in the underlying system (server-side version update). In some embodiments, a method for client to server deployment via online distribution platforms can include: a) Receiving a client software update and an image or at least a part of an image of a server-side software update at a client from an online distribution platform; ...e) Acknowledging the server deployment request of the client by the server; f) Requesting a package of the image or at least a part of the image of the server-side software update from the client by the server; g) Transferring the package of the image or at least a part of the image of the server-side software update from the client to the server; and h) Initializing of the deployment on the server.”  That is, the back-end update is received from the front-end, then installed and utilized.)
As for Claim 10, Giatilis teaches a method applied to a back end, and the method comprising: receiving an updated program logic issued by a front end; compiling the updated program logic to obtain a back-end program logic; and sending update data to the front end through the back-end program logic (Col. 2, L33: “In some embodiments, online distribution platforms such as mobile application stores can be utilized in order to provide the client update (client-side application update) and also the system software update in the underlying system (server-side version update). In some embodiments, a method for client to server deployment via online distribution platforms can include: a) Receiving a client software update and an [installing compiled version] on the server.”  That is, the back-end update is received from the front-end, then installed and utilized.)  Giatilis doesn’t explicitly teach sending update data from the back-end. 
But Gunter teaches sending update data from the back-end (P1, ¶4 L1: “This specification describes technologies for a platform- integrated IDE that can deploy incremental code changes to a production-like cloud environment and cause a test agent, running locally [front-end] or in the cloud environment [back-end], to test the updated applications and to collect and display metrics from the environment about the test execution, e.g., latency, memory utilization, and so on.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Giatilis and Gunter because doing so “minimizes the feedback delay to the developer making the code updates.” (Gunter, P1 ¶6 L16)
Claims 11-15 recite substantially the same subject matter as Claims 1-4 and 7, respectively, and stand rejected on the same basis accordingly.
Claims 17 and 18 recite substantially the same subject matter as Claim 6 and 
Claim 16 recites substantially the same subject matter as Claim 1 and stands rejected on the same basis accordingly.
Claim 19 recites substantially the same subject matter of Claims 1 and 10 and stands rejected on the same basis accordingly.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached Mon-Fri 9am-5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may call the examiner to set up a time or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.
Though not relied on, the Office considers the additional prior art listed in the Notice of Reference Cited form (PTO-892) pertinent to Applicant's disclosure.  The listed patents and published applications [*Entries C-I*] relate to updating and testing distributed applications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/C. T./
Examiner, Art Unit 2191
28 February 2022

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191